                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                       CENTRAL DIVISION at LEXINGTON


JACK A STRUNK,                              )
                                            )                   Case No.
        Plaintiff,                          )               5:18-cv-288-JMH
                                            )
v.                                          )             MEMORANDUM OPINION
                                            )                  AND ORDER
LIBERTY INSURANCE CORPORATION,              )
et al.,                                     )
                                            )
        Defendants.                         )

                                         ***
        Plaintiff    Jack     Strunk    and Defendant            Liberty   Insurance

Corporation,        acting    through     counsel,        have     filed      a     joint

stipulation of dismissal with prejudice of all claims asserted

against Liberty.       [DE 9].      But here, because dismissal of claims

against a single party is not appropriate under Federal Rule of

Civil    Procedure     41,    the   Court       construes    the    stipulation        of

dismissal as a motion to drop a single party under Rule 21.                       Still,

it is unclear what impact this dismissal will have on the case

since    dismissal     of    Liberty    will     result     in   only   two       unknown

defendants remaining in this action.                 Accordingly, the parties’

joint stipulation of dismissal is construed as a motion to drop a

party under Rule 21 and is GRANTED.               All claims against Defendant

Liberty are DISMISSED WITH PREJUDICE and the Strunk shall file a

status report concerning the claims remaining against the unknown

defendants.


                                         1 
 
                              I.     PROCEDURAL HISTORY

        On April 25, 2018, this action was removed to this Court from

Garrard Circuit Court based on diversity jurisdiction.               [DE 1].

Pursuant to the Court’s scheduling order, all discovery was to be

completed by February 15, 2019.             [DE 6].   Dispositive motions are

due from the parties no later than March 15, 2019, and this matter

is scheduled for trial on May 28, 2019.               [Id.].

        On February 14, 2019, Strunk and Liberty filed an agreed order

or joint stipulation of dismissal, informing the Court that all

claims that Strunk asserted against Liberty were dismissed with

prejudice.       [DE 9].      The joint stipulation makes no mention of the

claims asserted against the unknown defendants in the action.

Currently, the matter is ripe for review.

                       II.    Applicable Law and Analysis

        A.     Dismissal of a Liberty Under Rule 21

        Here, while no explicit rule is cited by the parties, it

appears that the parties move for voluntary dismissal without court

order under Federal Rule of Civil Procedure 41(a)(1)(A)(ii).             But,

as this Court has previously explained, Rule 41(a) does not allow

a court to dismiss some, but not all, of the defendants in a single

case.        See United States ex rel. Doe v. Preferred Care, Inc., 326

F.R.D. 462 (E.D. Ky. 2018).            In the Sixth Circuit, a plaintiff may

only dismiss an “action” using Rule 41(a) and an “action” is

interpreted       to   mean    the    “entire   controversy.”   Philip   Carey

                                           2 
 
Manufacturing Company v. Taylor, 286 F.2d 782, 785 (6th Cir. 1961).

While     some       Circuits      disagree    with   the    Sixth     Circuit’s

interpretation of Rule 41(a), this Court is bound by Sixth Circuit

precedent.       See Preferred Care, 326 F.R.D. at 464; see, e.g., Van

Leeuwen v. Bank of Am., N.A., 304 F.R.D. 691, 693–94 (D. Utah 2015)

(discussing the circuit split and citing cases).

        But   this    does   not   end   the   analysis,    because    the   Court

construes filings “by their substantive content and not by their

labels,” and, as such, this Court will consider the stipulation of

dismissal as a motion to drop a party under Rule 21.                  See Coleman

v. Ohio State Univ. Med. Ctr., No. 2:11-cv-0049, 2011 WL 3273531,

at *3 (S.D. Ohio Aug. 1, 2011).

        Rule 21 may be used for the dismissal of a single defendant.

See Taylor, 286 F.2d at 785 (“we think that [Rule 21] is the one

under which any action to eliminate” a single defendant should be

taken); see also Letherer v. Alger Grp., LLC, 328 F.3d 262, 266

(6th Cir. 2003), overruled on other grounds by Blackburn v. Oaktree

Capital Mgmt., LLC, 511 F.3d 633, 636 (6th Cir. 2008); Wilkerson

v. Brakebill, No. 3:15-CV-435-TAV-CCS, 2017 WL 401212 (E.D. Tenn.

Jan. 30, 2017) (“Rule 21 is the more appropriate rule”);                     Lester

v. Wow Car Co., Ltd., No. 2:11-cv-850, 2012 WL 1758019, at *2 n.2

(S.D. Ohio May 16, 2012) (“the Sixth Circuit has suggested that

dismissal of an individual party, as opposed to an entire action,

is properly conducted pursuant to Rule 21, not Rule 41”); Warfel

                                          3 
 
v. Chase Bank USA, N.A., No. 2:11-cv-699, 2012 WL 441135, at *2

(S.D. Ohio Feb. 10, 2012).        Thus, the Court construes the joint

stipulation of dismissal [DE 9] as a motion to drop a single party

under Rule 21.

     “On motion or on its own, the court may at any time, on just

terms, add or drop a party.”      Fed. R. Civ. P. 21.              The rule applies

where “no relief is demanded from one or more of the parties joined

as defendants.”      Letherer, 328 F.3d at 267.             Normally, under the

rule, Courts must consider prejudice to the nonmoving party.                       See

Wilkerson, 2017 WL 401212, at *2; Arnold v. Heyns, No. 13–14137,

2015 WL 1131767, at *4 (E.D. Mich. Mar. 11, 2015).                        The inquiry

overlaps    with   Rule   41   standards          “as   guidance    in     evaluating

potential prejudice to the non-movant.” Wilkerson, 2017 WL 401212,

at *2.   Courts determine whether the nonmoving party would suffer

“plain legal prejudice” and consider: (1) defendant’s effort and

expense of preparation for trial; (2) excessive delay and lack of

diligence   on     plaintiff’s   part        in   prosecuting       the    case;   (3)

insufficient explanation for the need for dismissal; and (4)

whether a motion for summary judgment is pending.”                   Grover v. Eli

Lily & Co., 33 F.3d 716, 718 (6th Cir. 1994).

     Even so, Liberty has agreed to the dismissal of all claims

with prejudice, eliminating concern that Liberty may suffer plain

legal prejudice as a result of the dismissal.                        Additionally,

dismissal of this action with prejudice will prevent the Plaintiff

                                        4 
 
from bringing these claims against Liberty in the future, providing

finality for Liberty.     As such, dismissal of Liberty pursuant to

Rule 21 is appropriate.

     B.   Effect of Dismissal

     If Liberty is dismissed as a Defendant in this action, only

two “Unknown Defendants” will remain in the lawsuit. It is unclear

if Strunk intends to proceed with this lawsuit against the two

Unknown Defendants.

     On one hand, if Strunk does not intend to continue the lawsuit

against the Unknown Defendants, it appears that Strunk may dismiss

the remaining claims without a court order pursuant to Rule

41(a)(1)(A)(i) by providing notice of dismissal, seeing as the

unknown defendants have not answered or appeared in the action.

     On the other hand, if Strunk intends to continue the lawsuit,

he must identify the Unknown Defendants.     Generally, courts will

not entertain lawsuits unless the plaintiff makes each defendant

a party by service of process.     See Fed. R. Civ. P. 4(m) (“If a

defendant is not served within 90 days after the complaint is

filed, the court—on motion or on its own after notice to the

plaintiff—must dismiss the action without prejudice against that

defendant or order that service be made within a specified time.”);

see also Zenith Radio Corp. v. Hazeltine Research, Inc., 395 U.S.

100, 110 (1969).



                                  5 
 
     Courts have made an exception to this rule for cases involving

unknown or “John Doe” defendants when discovery will make known

the unavailable identity of the defendant.      Newdow v. Roberts, 603

F.3d 1002, 1010 (D.C. Cir. 2010); Yates v. Young, 772 F.2d 909

(6th Cir. 1985) (unpublished table decision).        Still, “[p]laintiff

may bring an action against unknown John Doe defendants, but

plaintiff   must   substitute   named   defendants   for   those   unknown

defendants after the completion of discovery.” Simmons v. District

of Columbia, 750 F. Supp. 2d 43, 45 (D.D.C. 2011).

     Here, the period for discovery has closed, and the Plaintiff

had not identified the unnamed defendants.      Even so, it is unclear

whether the Plaintiff wishes to continue this action against those

unnamed defendants and, if so, whether the Plaintiff has discovered

sufficient information through discovery to identify those unnamed

defendants.   Regardless, if this action is to continue against

only unidentified defendants, the Plaintiff must substitute named

defendants for the Unknown Defendants.       See Saffron v. Wilson, 70

F.R.D. 51, 56 (D.D.C. 1975) (noting that unknown defendants must

eventually be dismissed but allowing the opportunity for discovery

which could disclose the identity of the unknown plaintiffs).           As

a result, the Court will require a status report to clarify the

status of the Plaintiff’s claims against the unnamed defendants

after dismissal of Liberty.



                                   6 
 
     Accordingly, IT IS ORDERED as follows:

     (1)   The Court construes the parties’ joint stipulation of

dismissal [DE 9] as a motion to dismiss pursuant to Federal Rule

of Civil Procedure 21;

     (2)   The   motion    to    dismiss       all   claims    against   Defendant

Liberty Insurance Corporation, [DE 9] is GRANTED;

     (3)   All    claims        against        Defendant      Liberty    Insurance

Corporation are DISMISSED WITH PREJUDICE; and

     (4)   Plaintiff Jack Strunk SHALL FILE a status report on or

before March 8, 2019, concerning the claims against the remaining

unidentified Defendants in this action and the need, if any, for

further proceedings.

     This the 20th day of February, 2019.




                                          7 
 
